 Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 1 of 29 PageID #: 474




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 INTERCEPT PHARMACEUTICALS, INC.                   )
 and INTERCEPT PHARMA EUROPE                       )
 LTD.,                                             )
                                                   )
                        Plaintiffs,                )
                                                   )
                 v.                                )   C.A. No. 20-1154 (MN)
                                                   )
 AMNEAL EU, LIMITED and AMNEAL                     )
 PHARMACEUTICALS OF NEW YORK,                      )
 LLC,                                              )
                                                   )
                        Defendants.                )

            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Intercept Pharmaceuticals, Inc. (“Intercept Pharmaceuticals”) and Intercept

Pharma Europe Limited (“IPEL”) (collectively “Intercept” or “Plaintiffs”), by their undersigned

attorneys, bring this action against Defendants Amneal EU, Limited and Amneal Pharmaceuticals

of New York, LLC (collectively, Defendants or “Amneal”), and hereby allege as follows:

                                  NATURE OF THE ACTION

       1.      This action for patent infringement, brought pursuant to the patent laws of the

United States, 35 U.S.C. § 1, et seq., and in particular under 35 U.S.C. § 271, arises from

Defendants’ submission of Abbreviated New Drug Application (“ANDA”) No. 214810 to the

United States Food and Drug Administration (“FDA”). Through this ANDA, Defendants seek

approval to market a generic version of the pharmaceutical product OCALIVA® (obeticholic acid,

5 and 10 mg) prior to the expiration of U.S. Patent Nos. 9,238,673 (filed June 17, 2013) (“the ’673

patent”); 10,047,117 (filed Nov. 20, 2015) (“the ’117 patent”); 10,052,337 (filed Apr. 26, 2016)

(“the ’337 patent”); 10,174,073 (filed Apr. 25, 2017) (“the ’073 patent”); 10,751,349 (filed Jan. 15,

2019) (“the ’349 patent”); and 10,758,549 (filed Feb. 11, 2020) (“the ’549 patent”) (collectively
 Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 2 of 29 PageID #: 475




the “patents-in-suit”). Plaintiffs seek injunctive relief prohibiting infringement, attorneys’ fees,

and any other relief the Court deems just and proper.

       2.      This is also an action under 28 U.S.C. §§ 2201–02 for a declaratory judgment of

patent infringement arising under the patent laws of the United States, 35 U.S.C. § 1, et seq., and

in particular under 35 U.S.C. § 271.

                                         THE PARTIES

       3.      Plaintiff Intercept Pharmaceuticals is a corporation organized and existing under

the laws of the State of Delaware, having a principal place of business at 10 Hudson Yards, 37th

Floor, New York, New York 10001.

       4.      Plaintiff IPEL is a limited corporation organized under the laws of the United

Kingdom, having a principal place of business at One Glass Wharf, Bristol, BS2 0ZX United

Kingdom.

       5.      On information and belief, defendant Amneal EU, Limited is a corporation

organized and existing under the laws of Ireland, having its principal place of business at 70 Sir

John Rogerson’s Quay, D02 R296 Dublin, Ireland.

       6.      On information and belief, defendant Amneal Pharmaceuticals of New York, LLC

is a limited liability company organized and existing under the laws of Delaware, having its

principal place of business at 50 Horseblock Road, Brookhaven, New York 11719. On information

and belief, Amneal Pharmaceuticals of New York, LLC is the U.S. agent for Amneal EU, Limited.

       7.      On information and belief, Amneal Pharmaceuticals of New York, LLC acts at the

direction and for the benefit of Amneal EU, Limited, and is controlled and/or dominated by

Amneal EU, Limited.

       8.      On further information and belief, Amneal EU, Limited and Amneal

Pharmaceuticals of New York, LLC collaborate with respect to the development, regulatory


                                                 2
 Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 3 of 29 PageID #: 476




approval, marketing, sale, and/or distribution of pharmaceutical products. On further information

and belief, Defendants are agents of each other and/or operate in concert as integrated parts of the

same business group, and enter into agreements with each other that are nearer than arm’s length.

       9.      On information and belief, Defendants prepared and submitted ANDA No. 214810

(the “Amneal ANDA”) and continue to seek FDA approval of that application.

       10.     On information and belief, Defendants intend to commercially manufacture,

market, offer for sale, and sell the products described in the Amneal ANDA (the “Amneal ANDA

Products” or “ANDA Products”) throughout the United States, including in the State of Delaware,

in the event the FDA approves the Amneal ANDA.

                                 JURISDICTION AND VENUE

       11.     This civil action for patent infringement arises under the patent laws of the United

States, including 35 U.S.C. § 271, and alleges infringement of the patents-in-suit. This Court has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331, 1338, and 2201–

02.

       12.     This Court has personal jurisdiction over Defendants because, on information and

belief, Defendants, inter alia, have continuous and systematic contacts with Delaware, regularly

conduct business in Delaware, either directly or through one or more of their wholly owned

subsidiaries, agents, and/or alter egos, have purposefully availed themselves of the privilege of

doing business in Delaware, and intend to sell the Amneal ANDA Products in Delaware upon

approval of the Amneal ANDA.

       13.     On information and belief, Defendants are in the business of manufacturing,

marketing, importing, distributing, and selling pharmaceutical drug products, including generic

drug products, either directly or through subsidiaries, agents, and/or alter egos, which Defendants

manufacture, distribute, market and/or sell throughout the United States and in this judicial district.


                                                  3
 Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 4 of 29 PageID #: 477




       14.     Amneal Pharmaceuticals of New York, LLC is a limited liability company

organized and existing under the laws of the State of Delaware.

       15.     On information and belief, Amneal Pharmaceuticals of New York, LLC is licensed

to sell generic and proprietary pharmaceutical products in Delaware, either directly or through one

or more of its wholly owned subsidiaries, agents, and/or alter egos.

       16.     On information and belief, Amneal Pharmaceuticals of New York, LLC holds a

current and valid “Pharmacy-Wholesale” License in Delaware.

       17.     Defendants have committed, or aided, abetted, contributed to, and/or participated

in the commission of, acts of infringement of the asserted patents that will lead to foreseeable harm

and injury to Plaintiffs. On information and belief, and as indicated by a letter dated July 17, 2020

sent by Amneal Pharmaceuticals of New York, LLC to Intercept Pharmaceuticals pursuant to

21 U.S.C. § 355(j)(2)(b), Defendants prepared and filed the Amneal ANDA with the intention of

seeking to market the Amneal ANDA Products nationwide, including within this judicial district.

       18.     On information and belief, Defendants plan to sell the Amneal ANDA Products in

Delaware, list the Amneal ANDA Products on Delaware’s prescription drug formulary, and seek

Medicaid reimbursements for sales of the Amneal ANDA Products in the State of Delaware, either

directly or through one or more of their wholly owned subsidiaries, agents, and/or alter egos.

       19.     On information and belief, Defendants know and intend that the Amneal ANDA

Products will be distributed and sold in Delaware and will thereby displace sales of OCALIVA®,

causing injury to Plaintiffs. Defendants intend to take advantage of their established channels of

distribution in Delaware for the sale of the Amneal ANDA Products.

       20.     Defendants have engaged in patent litigation concerning FDA-approved drug

products in this judicial district and have not contested personal jurisdiction or venue in this




                                                 4
 Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 5 of 29 PageID #: 478




judicial district in such litigation. See, e.g., Otsuka Pharmaceutical Co., Ltd. et al. v. Amneal

Pharmaceuticals LLC et al., No. 19-1952 (LPS) (D. Del. Mar. 16, 2020); Par Pharmaceuticals,

Inc. et al. v. Amneal Pharmaceuticals Company GmbH et al., No. 19-712 (CFC) (D. Del. June 12,

2019); Genentech, Inc. et al. v. Amneal Pharmaceuticals LLC et al., No. 19-190 (RGA) (D. Del.

Mar. 22, 2019); H. Lundbeck A/S et al., v. Amneal Pharmaceuticals LLC et al., No. 18-175 (LPS)

(D. Del. Apr. 6, 2018); Amgen Inc., v. Amneal Pharmaceuticals LLC et al., No. 16-925 (GMS)

(D. Del. Dec. 2, 2016).

       21.     Additionally, this Court has personal jurisdiction over Amneal EU, Limited

because the requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met as (a) Intercept’s

claims arise under federal law; (b) Amneal EU, Limited is a foreign defendant not subject to

general personal jurisdiction in the courts of any state; and (c) Amneal EU, Limited has sufficient

contacts in the United States as a whole, including, but not limited to, participating in the

preparation and submission of the Amneal ANDA and/or manufacturing and/or selling

pharmaceutical products distributed throughout the United States, including in this judicial district,

such that this Court’s exercise of jurisdiction over Amneal EU, Limited satisfies due process.

       22.     Venue is proper in this district for Amneal EU, Limited pursuant to 28 U.S.C.

§ 1391(c)(3) because, inter alia, Amneal EU, Limited is a corporation organized and existing

under the laws of Ireland and may be sued in any judicial district.

       23.     Venue is proper in this district for Amneal Pharmaceuticals of New York, LLC

pursuant to 28 U.S.C. §§ 1391 and 1400(b) because, inter alia, Amneal Pharmaceuticals of New

York, LLC is a limited liability company organized and existing under the laws of the State of

Delaware and is subject to personal jurisdiction in this judicial district.




                                                   5
 Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 6 of 29 PageID #: 479




      INTERCEPT’S APPROVED OCALIVA® DRUG PRODUCT AND PATENTS

       24.     Intercept makes and sells OCALIVA®, a product used in the treatment of primary

biliary cholangitis (PBC) in combination with ursodeoxycholic acid (UDCA) in adults with an

inadequate response to UDCA, or as monotherapy in adults unable to tolerate UDCA. The active

ingredient in OCALIVA® is obeticholic acid. OCALIVA® is available in two strengths, 5 mg and

10 mg. A true and correct copy of the prescribing label for OCALIVA® is attached as Exhibit A.

       25.     Intercept Pharmaceuticals is the holder of New Drug Application (“NDA”) No.

207999 for OCALIVA® and the owner of the patents-in-suit. The FDA approved NDA No.

207999 for OCALIVA® on May 27, 2016, and granted OCALIVA® five years of regulatory

exclusivity for a new chemical entity pursuant to 21 C.F.R. § 314.108, which expires on May 27,

2021. The FDA also granted OCALIVA® orphan drug exclusivity pursuant to 21 C.F.R. § 316.31,

which expires on May 27, 2023.

       26.     IPEL is the exclusive licensee of the patents-in-suit, which are listed in the

Approved Drug Products With Therapeutic Equivalence Evaluations (an FDA publication

commonly known as the “Orange Book”) for OCALIVA®.

       27.     The ’673 Patent entitled, “Preparations and Uses of Obeticholic Acid,” was duly

and lawfully issued by the USPTO on January 19, 2016. A true and correct copy of the ’673 Patent

is attached as Exhibit B.

       28.     The ’117 Patent entitled, “Preparations and Uses of Obeticholic Acid,” was duly

and lawfully issued by the USPTO on August 14, 2018. A true and correct copy of the ’117 Patent

is attached as Exhibit C.

       29.     The ’337 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on August 21, 2018. A true and correct copy of the

’337 Patent is attached as Exhibit D.


                                               6
 Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 7 of 29 PageID #: 480




       30.     The ’073 Patent entitled, “Preparations and Uses of Obeticholic Acid,” was duly

and lawfully issued by the USPTO on January 8, 2019. A true and correct copy of the ’073 Patent

is attached as Exhibit E.

       31.     The ’349 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on August 25, 2020. A true and correct copy of the

’349 Patent is attached as Exhibit F.

       32.     The ’549 Patent entitled, “Compositions of Obeticholic Acid and Methods of Use,”

was duly and lawfully issued by the USPTO on September 1, 2020. A true and correct copy of the

’549 Patent is attached as Exhibit G.

                                        AMNEAL’S ANDA

       33.     On information and belief, Amneal has submitted or caused to be submitted ANDA

No. 214810 to the FDA under 21 U.S.C. § 355(j), in order to obtain approval to engage in the

commercial manufacture, use, or sale of obeticholic acid tablets, as a purported generic version of

OCALIVA®, prior to the expiration of the patents-in-suit.

       34.     On information and belief, on or about July 17, 2020, Amneal Pharmaceuticals of

New York, LLC mailed a letter to Intercept Pharmaceuticals regarding “Notice of Paragraph IV

Certification of U.S. Patent Nos. 9,238,673; 10,047,117; 10,052,337; and 10,174,073 Concerning

ANDA No. 214810 for Obeticholic Acid tablets, 5 mg and 10 mg” (the “First Notice Letter”). The

First Notice Letter represented that Amneal had submitted to the FDA the Amneal ANDA and a

purported Paragraph IV certification to obtain approval to engage in the commercial manufacture,

use, or sale of the product described in the Amneal ANDA before the expiration of patents listed

in the Orange Book for OCALIVA®. Hence, Amneal’s purpose in submitting the Amneal ANDA

is to manufacture and market the ANDA Products before the expiration of the patents-in-suit.




                                                7
 Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 8 of 29 PageID #: 481




       35.     Amneal’s First Notice Letter stated that the Paragraph IV certification in the

Amneal ANDA alleges that the ’673, ’117, ’337, and ’073 Patents are invalid, unenforceable,

and/or will not be infringed by the commercial manufacture, use, or sale of the ANDA Products.

       36.     Amneal’s First Notice Letter contained a purported detailed statement of the factual

and legal basis for its Paragraph IV certification (“First Detailed Statement”).

       37.     On information and belief, Defendants have participated in the preparation and

submission of the Amneal ANDA, have provided material support to the preparation and

submission of the Amneal ANDA, and intend to support the further prosecution of the Amneal

ANDA.

       38.     On information and belief, on or about October 9, 2020, Defendants mailed a letter

to Intercept Pharmaceuticals regarding a purported “Notice of Paragraph IV Certification of U.S.

Patent Nos. 10,751,349 and 10,758,549 Concerning ANDA No. 214810 for Obeticholic Acid

tablets, 5 mg and 10 mg” (the “Second Notice Letter”). The Second Notice Letter represented that

Amneal had submitted to the FDA a purported Paragraph IV certification to obtain approval to

engage in the commercial manufacture, use, or sale of the product described in the Amneal ANDA

before the expiration of patents listed in the Orange Book for OCALIVA®, the ’349 and ’549

Patents. Hence, Amneal’s purpose in submitting the Amneal ANDA is to manufacture and market

the ANDA Products before the expiration of the ’349 and ’549 Patents.

       39.     Amneal’s Second Notice Letter stated that the Paragraph IV certification in the

Amneal ANDA alleges that the ’349 and ’549 Patents are invalid, unenforceable, and/or will not

be infringed by the commercial manufacture, use, or sale of the ANDA Products.

       40.     Amneal’s Second Notice Letter contained a purported detailed statement of the

factual and legal basis for its Paragraph IV certification (“Second Detailed Statement”).




                                                 8
 Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 9 of 29 PageID #: 482




       41.     On information and belief, if the FDA approves the Amneal ANDA, Defendants

will manufacture, offer for sale, or sell the ANDA Products within the United States, including

within Delaware, or will import the ANDA Products into the United States, including Delaware.

       42.     Alternatively, on information and belief, if the FDA approves the Amneal ANDA,

Defendants will actively induce or contribute to the manufacture, use, offer for sale, or sale of the

ANDA Products.

       43.     This action was filed within forty-five days of Intercept Pharmaceuticals’ receipt

of the First Notice Letter. This First Amended Complaint is being filed within forty-five days of

receipt of the Second Notice Letter.

                                      COUNT I
                           INFRINGEMENT OF THE ’673 PATENT

       44.     Plaintiffs incorporate by reference paragraphs 1–43 as if fully set forth herein.

       45.     On information and belief, Defendants have submitted or caused the submission of

the Amneal ANDA to the FDA and continue to seek FDA approval of the Amneal ANDA.

       46.     Defendants have infringed the ’673 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Amneal ANDA with a Paragraph IV certification and seeking FDA approval of the

Amneal ANDA prior to the expiration of the ’673 Patent.

       47.     On information and belief, if the Amneal ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’673 Patent.

       48.     On information and belief, upon FDA approval of the Amneal ANDA, Defendants

will market and distribute the Amneal ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Amneal ANDA Products. Accompanying the Amneal ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert



                                                 9
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 10 of 29 PageID #: 483




containing instructions for administering the Amneal ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Amneal ANDA Products to directly infringe one or more claims of the ’673 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’673 Patent and knowledge that they are encouraging infringement.

       49.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’673 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214810, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’673 Patent.

       50.     Defendants had actual knowledge of the ’673 Patent prior to filing the Amneal

ANDA. Defendants filed the Amneal ANDA without a reasonable basis for asserting the ’673

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’673 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       51.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’673 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.




                                                10
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 11 of 29 PageID #: 484




                             COUNT II
       DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’673 PATENT

       52.     Plaintiffs incorporate by reference paragraphs 1–51 as if fully set forth herein.

       53.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       54.     On information and belief, if the Amneal ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       55.     On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Amneal ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’673 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f) and

(g).

       56.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Amneal ANDA. Any such conduct

before the ’673 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’673 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       57.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’673 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.




                                                11
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 12 of 29 PageID #: 485




       58.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       59.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT III
                           INFRINGEMENT OF THE ’117 PATENT

       60.     Plaintiffs incorporate by reference paragraphs 1–59 as if fully set forth herein.

       61.     On information and belief, Defendants have submitted or caused the submission of

the Amneal ANDA to the FDA and continue to seek FDA approval of the Amneal ANDA.

       62.     Defendants have infringed the ’117 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Amneal ANDA with a Paragraph IV certification and seeking FDA approval of the

Amneal ANDA prior to the expiration of the ’117 Patent.

       63.     On information and belief, if the Amneal ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’117 Patent.

       64.     On information and belief, upon FDA approval of the Amneal ANDA, Defendants

will market and distribute the Amneal ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Amneal ANDA Products. Accompanying the Amneal ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Amneal ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Amneal ANDA Products to directly infringe one or more claims of the ’117 Patent. In addition,




                                                12
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 13 of 29 PageID #: 486




on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’117 Patent and knowledge that they are encouraging infringement.

       65.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’117 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214810, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’117 Patent.

       66.     Defendants had actual knowledge of the ’117 Patent prior to filing the Amneal

ANDA. Defendants filed the Amneal ANDA without a reasonable basis for asserting the ’117

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’117 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       67.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’117 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT IV
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’117 PATENT

       68.     Plaintiffs incorporate by reference paragraphs 1–67 as if fully set forth herein.

       69.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.



                                                13
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 14 of 29 PageID #: 487




       70.     On information and belief, if the Amneal ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       71.     On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Amneal ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’117 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       72.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Amneal ANDA. Any such conduct

before the ’117 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’117 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       73.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’117 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       74.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       75.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.




                                                14
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 15 of 29 PageID #: 488




                                     COUNT V
                           INFRINGEMENT OF THE ’337 PATENT

       76.     Plaintiffs incorporate by reference paragraphs 1–75 as if fully set forth herein.

       77.     On information and belief, Defendants have submitted or caused the submission of

the Amneal ANDA to the FDA and continue to seek FDA approval of the Amneal ANDA.

       78.     Defendants have infringed the ’337 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Amneal ANDA with a Paragraph IV certification and seeking FDA approval of the

Amneal ANDA prior to the expiration of the ’337 Patent.

       79.     On information and belief, if the Amneal ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’337 Patent.

       80.     On information and belief, upon FDA approval of the Amneal ANDA, Defendants

will market and distribute the Amneal ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Amneal ANDA Products. Accompanying the Amneal ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Amneal ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Amneal ANDA Products to directly infringe one or more claims of the ’337 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’337 Patent and knowledge that they are encouraging infringement.

       81.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’337 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214810, Defendants will make, use, offer to sell, or sell the ANDA Products within the United



                                                15
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 16 of 29 PageID #: 489




States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’337 Patent.

       82.     Defendants had actual knowledge of the ’337 Patent prior to filing the Amneal

ANDA. Defendants filed the Amneal ANDA without a reasonable basis for asserting the ’337

Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’337 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       83.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’337 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT VI
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’337 PATENT

       84.     Plaintiffs incorporate by reference paragraphs 1–83 as if fully set forth herein.

       85.     Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       86.     On information and belief, if the Amneal ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       87.     On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Amneal ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of



                                                16
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 17 of 29 PageID #: 490




one or more claims of the ’337 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       88.     On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Amneal ANDA. Any such conduct

before the ’337 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’337 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       89.     As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’337 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       90.     Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       91.     This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    COUNT VII
                          INFRINGEMENT OF THE ’073 PATENT

       92.     Plaintiffs incorporate by reference paragraphs 1–91 as if fully set forth herein.

       93.     On information and belief, Defendants have submitted or caused the submission of

the Amneal ANDA to the FDA and continue to seek FDA approval of the Amneal ANDA.




                                                17
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 18 of 29 PageID #: 491




       94.     Defendants have infringed the ’073 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Amneal ANDA with a Paragraph IV certification and seeking FDA approval of the

Amneal ANDA prior to the expiration of the ’073 Patent.

       95.     On information and belief, if the Amneal ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’073 Patent.

       96.     On information and belief, upon FDA approval of the Amneal ANDA, Defendants

will market and distribute the Amneal ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Amneal ANDA Products. Accompanying the Amneal ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Amneal ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Amneal ANDA Products to directly infringe one or more claims of the ’073 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’073 Patent and knowledge that it is encouraging infringement.

       97.     Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’073 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214810, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’073 Patent.

       98.     Defendants had actual knowledge of the ’073 Patent prior to filing the Amneal

ANDA. Defendants filed the Amneal ANDA without a reasonable basis for asserting the ’073




                                                18
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 19 of 29 PageID #: 492




Patent to be invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of the ANDA Products. Defendants’ conduct in certifying invalidity,

unenforceability, and/or non-infringement with respect to the ’073 Patent renders this case

“exceptional” under 35 U.S.C. § 285.

       99.     Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’073 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                           COUNT VIII
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’073 PATENT

       100.    Plaintiffs incorporate by reference paragraphs 1–99 as if fully set forth herein.

       101.    Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       102.    On information and belief, if the Amneal ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       103.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Amneal ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’073 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       104.    On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained



                                                19
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 20 of 29 PageID #: 493




of herein will begin immediately after the FDA approves the Amneal ANDA. Any such conduct

before the ’073 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’073 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       105.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’073 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       106.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       107.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT IX
                           INFRINGEMENT OF THE ’349 PATENT

       108.    Plaintiffs incorporate by reference paragraphs 1–107 as if fully set forth herein.

       109.    On information and belief, Defendants have submitted or caused the submission of

the Amneal ANDA to the FDA and continue to seek FDA approval of the Amneal ANDA.

       110.    Defendants have infringed the ’349 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Amneal ANDA with a Paragraph IV certification and seeking FDA approval of the

Amneal ANDA prior to the expiration of the ’349 Patent.

       111.    On information and belief, if the Amneal ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’349 Patent.



                                                20
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 21 of 29 PageID #: 494




       112.    On information and belief, upon FDA approval of the Amneal ANDA, Defendants

will market and distribute the Amneal ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Amneal ANDA Products. Accompanying the Amneal ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert

containing instructions for administering the Amneal ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Amneal ANDA Products to directly infringe one or more claims of the ’349 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’349 Patent and knowledge that they are encouraging infringement.

       113.    Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’349 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214810, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’349 Patent.

       114.    Defendants had actual knowledge of the ’349 Patent prior to filing the Paragraph

IV certification to the Amneal ANDA, and were aware that submitting a Paragraph IV certification

requesting FDA approval prior to the expiration of the ’349 Patent would constitute an act of

infringement of the ’349 Patent. Defendants filed the Paragraph IV certification to the Amneal

ANDA without a reasonable basis for asserting the ’349 Patent to be invalid, unenforceable, and/or

not infringed by the commercial manufacture, use, offer for sale, or sale of the ANDA Products.

Defendants’ conduct in certifying invalidity, unenforceability, and/or non-infringement with

respect to the ’349 Patent renders this case “exceptional” under 35 U.S.C. § 285.




                                                21
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 22 of 29 PageID #: 495




       115.    Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’349 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                            COUNT X
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’349 PATENT

       116.    Plaintiffs incorporate by reference paragraphs 1–115 as if fully set forth herein.

       117.    Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       118.    On information and belief, if the Amneal ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       119.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Amneal ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’349 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       120.    On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Amneal ANDA. Any such conduct

before the ’349 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’349 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).



                                                22
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 23 of 29 PageID #: 496




       121.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement

of the ’349 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       122.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       123.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                     COUNT XI
                           INFRINGEMENT OF THE ’549 PATENT

       124.    Plaintiffs incorporate by reference paragraphs 1–123 as if fully set forth herein.

       125.    On information and belief, Defendants have submitted or caused the submission of

the Amneal ANDA to the FDA and continue to seek FDA approval of the Amneal ANDA.

       126.    Defendants have infringed the ’549 Patent under 35 U.S.C. § 271(e)(2)(A) by

submitting the Amneal ANDA with a Paragraph IV certification and seeking FDA approval of the

Amneal ANDA prior to the expiration of the ’549 Patent.

       127.    On information and belief, if the Amneal ANDA is approved, Defendants and their

affiliates will make, offer for sale, sell, or otherwise distribute the ANDA Products in the United

States, directly infringing the ’549 Patent.

       128.    On information and belief, upon FDA approval of the Amneal ANDA, Defendants

will market and distribute the Amneal ANDA Products to resellers, pharmacies, health care

professionals, and end users of the Amneal ANDA Products. Accompanying the Amneal ANDA

Products, Defendants will also knowingly and intentionally include a product label and insert



                                                23
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 24 of 29 PageID #: 497




containing instructions for administering the Amneal ANDA Products. Accordingly, Defendants

will induce physicians and other health care professionals, resellers, pharmacies, and end users of

the Amneal ANDA Products to directly infringe one or more claims of the ’549 Patent. In addition,

on information and belief, Defendants will encourage acts of direct infringement with knowledge

of the ’549 Patent and knowledge that they are encouraging infringement.

       129.    Defendants’ commercial manufacture, use, offer for sale, sale, or importation into

the United States of the ANDA Products would actively induce and/or contribute to infringement

of the ’549 Patent. Accordingly, unless enjoined by this Court, upon FDA approval of ANDA No.

214810, Defendants will make, use, offer to sell, or sell the ANDA Products within the United

States, or will import the ANDA Products into the United States, and will thereby contribute to the

infringement of and/or induce the infringement of one or more claims of the ’549 Patent.

       130.    Defendants had actual knowledge of the ’549 Patent prior to filing the Paragraph

IV certification to the Amneal ANDA, and were aware that submitting a Paragraph IV certification

requesting FDA approval prior to the expiration of the ’549 Patent would constitute an act of

infringement of the ’549 Patent. Defendants filed the Paragraph IV certification to the Amneal

ANDA without a reasonable basis for asserting the ’549 Patent to be invalid, unenforceable, and/or

not infringed by the commercial manufacture, use, offer for sale, or sale of the ANDA Products.

Defendants’ conduct in certifying invalidity, unenforceability, and/or non-infringement with

respect to the ’549 Patent renders this case “exceptional” under 35 U.S.C. § 285.

       131.    Plaintiffs will be irreparably harmed if Defendants are not enjoined from infringing

and from actively inducing or contributing to the infringement of the ’549 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and




                                                24
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 25 of 29 PageID #: 498




Defendants, a remedy in equity is warranted. Further, the public interest would not be disserved

by the entry of a permanent injunction.

                           COUNT XII
      DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’549 PATENT

       132.    Plaintiffs incorporate by reference paragraphs 1–131 as if fully set forth herein.

       133.    Plaintiffs’ claims also arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202.

       134.    On information and belief, if the Amneal ANDA is approved, the ANDA Products

will be made, offered for sale, sold, or otherwise distributed in the United States, by or through

Defendants and their affiliates.

       135.    On information and belief, Defendants know that health care professionals or

patients will use the ANDA Products in accordance with the labeling sought by the Amneal ANDA

and Defendants will therefore contribute to the infringement of and/or induce the infringement of

one or more claims of the ’549 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       136.    On information and belief, Defendants’ infringing activity, including the

commercial manufacture, use, offer to sell, sale, or importation of the ANDA Products complained

of herein will begin immediately after the FDA approves the Amneal ANDA. Any such conduct

before the ’549 Patent expires will contribute to the infringement of and/or induce the infringement

of one or more claims of the ’549 Patent under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g).

       137.    As a result of the foregoing facts, there is a real, substantial, and continuing

justiciable controversy between Plaintiffs and Defendants concerning liability for the infringement




                                                25
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 26 of 29 PageID #: 499




of the ’549 Patent for which this Court may grant declaratory relief consistent with Article III of

the United States Constitution.

       138.    Plaintiffs will be substantially and irreparably harmed by Defendants’ infringing

activities unless those activities are enjoined by this Court. Plaintiffs have no adequate remedy at

law.

       139.    This case is exceptional, and Plaintiffs are entitled to an award of attorneys’ fees

under 35 U.S.C. § 285.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       A.      A judgment that Defendants have infringed the ’673, ’117, ’337, ’073, ’349, and

’549 Patents under 35 U.S.C. § 271(e)(2)(A);

       B.      A declaratory judgment that under one or more of 35 U.S.C. §§ 271(a), (b), (c), (f)

and (g), Defendants’ commercial manufacture, use, offer for sale, or sale in, or importation into,

the United States of the ANDA Products, or inducing or contributing to such conduct, would

constitute infringement of one or more claims of the ’673, ’117, ’337, ’073, ’349, and ’549 Patents;

       C.      A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Defendants, their affiliates and subsidiaries, and all persons and entities acting in concert

with Defendants from commercially manufacturing, using, offering for sale, or selling or importing

any product that infringes the ’673, ’117, ’337, ’073, ’349, or ’549 Patents, including the ANDA

Products described in ANDA No. 214810;

       D.      The entry of an order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date

of any FDA approval of ANDA No. 214810 shall be no earlier than the expiration date of the ’673,

’117, ’337, ’073, ’349, and ’549 Patents, or any later expiration of exclusivity for the ’673, ’117,

’337, ’073, ’349, and ’549 Patents, including any extensions or regulatory exclusivities;


                                                  26
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 27 of 29 PageID #: 500




       E.      A declaration under 28 U.S.C. § 2201 that if Defendants, their officers, agents,

servants, employees, licensees, representatives, and attorneys, and any other persons acting or

attempting to act in active concert or participation with them or acting on their behalf, engage in

the commercial manufacture, use, offer for sale, sale and/or importation of the product described

in ANDA No. 214810, it will constitute an act of direct and/or indirect infringement of the ’673,

’117, ’337, ’073, ’349, and ’549 Patents;

       F.      An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

Defendants engage in the commercial manufacture, use, offer for sale, sale, and/or importation of

the ANDA Products, or any product that infringes the ’673, ’117, ’337, ’073, ’349, and ’549

Patents, or induce or contribute to such conduct, prior to the expiration of the ’673, ’117, ’337,

’073, ’349, and ’549 Patents, or any later expiration of exclusivity for the ’673, ’117, ’337, ’073,

’349, and ’549 Patents, including any extensions or regulatory exclusivities;

       G.      The entry of judgment declaring that Defendants’ acts render this case an

exceptional case, and awarding Plaintiffs their attorneys’ fees pursuant to 35 U.S.C. §§ 271(e)(4)

and 285;

       H.      An award to Plaintiffs of their costs and expenses in this action; and

       I.      Such other and further relief as the Court may deem just and proper.




                                                27
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 28 of 29 PageID #: 501




                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                      /s/ Jack B. Blumenfeld
                                      ____________________________
                                      Jack B. Blumenfeld (#1014)
 OF COUNSEL:                          Jeremy A. Tigan (#5239)
                                      Andrew Moshos (#6685)
 Christopher Sipes                    1201 North Market Street
 Jeffrey Elikan                       P.O. Box 1347
 Megan Keane                          Wilmington, DE 19899
 Jeremy Cobb                          (302) 658-9200
 Laura Dolbow                         jblumenfeld@mnat.com
 Mary Swears                          jtigan@mnat.com
 COVINGTON & BURLING LLP              amoshos@mnat.com
 One CityCenter
 850 Tenth Street NW                  Attorneys for Plaintiffs
 Washington, DC 20001-4956
 (202) 662-6000




                                     28
Case 1:20-cv-01154-MN Document 14 Filed 11/16/20 Page 29 of 29 PageID #: 502




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

November 16, 2020, upon the following in the manner indicated:

Anne Shea Gaza, Esquire                                               VIA ELECTRONIC MAIL
Samantha G. Wilson, Esquire
YOUNG CONAWAY STARGATT & TAYLOR, LLP
Rodney Square
1000 North King Street
Wilmington, DE 19801
Attorneys for Defendants Amneal EU, Limited and
Amneal Pharmaceuticals of New York, LLC

George C. Lombardi, Esquire                                            VIA ELECTRONIC MAIL
Maureen L. Rurka, Esquire
Kevin E. Warner, Esquire
Bryce A. Cooper, Esquire
Alison M. Heydorn, Esquire
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, IL 60601-9703
Attorneys for Defendants Amneal EU, Limited and
Amneal Pharmaceuticals of New York, LLC

Jovial Wong, Esquire                                                   VIA ELECTRONIC MAIL
Claire A. Fundakowski, Esquire
WINSTON & STRAWN LLP
1901 L Street NW
Washington, DC 20036
Attorneys for Defendants Amneal EU, Limited and
Amneal Pharmaceuticals of New York, LLC



                                                    /s/ Jack B. Blumenfeld

                                                    Jack B. Blumenfeld (#1014)
